DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (Fig. 2), claims 11-15 in the reply filed on March 24, 2022 is acknowledged.
Claims 1-5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2022.
Specification
The abstract of the disclosure is objected to because “pixel” should read “first trunk” (line 3).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
“date line” should read “data line” ([0002], line 5);
“date lines” should read “data lines” ([0004], line 4; [0015], line 4; [0021], line 5; [0032], line 4);
“add” should read “adding” ([0004], line 5; [0015], line 5; [0021], line 6; [0032], line 5);
“pixel 31” should read “first trunk 31” ([0022], lines 5, 6 and 8; [0024], line 2; [0025], lines 2 and 3; [0026], line 2; [0027], lines 5, 7 and 11; [0028], lines 2 and 3; [0030], lines 2 and 4; [0031], line 2).
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 14 and 15 are objected to because of the following informalities:
“the first trunk” should read “the at least one first trunk” (claim 14, line 2);
“between” should read “among” (claim 15, line 2);
“and” should be deleted before “the plurality of first branches” (claim 15, line 3).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, lines 2-3, the limitation “opposite sides of each of the plurality of third trunks” renders the claim indefinite because the antecedent basis is unclear as to whether “opposite sides of each of the plurality of third trunks” refers to new (different) opposite sides of each of the plurality of third trunks or “opposite sides of each of the plurality of third trunks” previously recited in claim 11, line 14.  Applicant’s specification describes only one pair of opposite sides (i.e., a left side and a right side in plan view) of each of the plurality of third trunks 33 (Fig. 2; Spec. ¶¶ [0027] and [0029]).  Therefore, it is suggested Applicant change “opposite sides of each of the plurality of third trunks” in claim 13, lines 2-3 to “the opposite sides of each of the plurality of third trunks.”  For examination purposes, the limitation in question will be interpreted and examined as “the opposite sides of each of the plurality of third trunks” having antecedent basis in claim 11, line 14.  Correction is respectfully requested.
In claim 14, lines 3-4, the limitation “opposite sides of the at least one first trunk” renders the claim indefinite because the antecedent basis is unclear as to whether “opposite sides of the at least one first trunk” refers to new (different) opposite sides of the at least one first trunk or “opposite sides of the at least one first trunk” previously recited in claim 11, line 10.  Applicant’s specification describes only one pair of opposite sides (i.e., a left side and a right side in plan view) of the at least one first trunk 31 (Fig. 2; Spec. ¶¶ [0027] and [0030]).  Therefore, it is suggested Applicant change “opposite sides of the at least one first trunk” in claim 14, lines 3-4 to “the opposite sides of the at least one first trunk.”  For examination purposes, the limitation in question will be interpreted and examined as “the opposite sides of the at least one first trunk” having antecedent basis in claim 11, line 10.  Correction is respectfully requested.
Allowable Subject Matter
Claims 11 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: US 2019/0131320 A1 (hereinafter “Shin”) appears to be the closest prior art.  Shin discloses in Figs. 1A-1B, 2, 3A-3B and related text a display DS ([0057], line 1), wherein the display comprises: a substrate BS1 ([0075], lines 1-2); a plurality of data lines D1/D2 disposed above the substrate ([0072], lines 6-7 and [0074], line 4); and a pixel electrode PE1 disposed above the plurality of data lines ([0073], line 3), and comprising: at least one first trunk VP1 extending along a first direction DR1, wherein a projection of the at least one first trunk on the substrate is not overlapped with projections of the data lines on the substrate ([0088]-[0090]); and a plurality of first branches B1/B2 extending from opposite sides of the at least one first trunk ([0095]-[0096]).
However, Shin does not disclose a plurality of second trunks and a plurality of third trunks extending along the first direction, wherein projections of the plurality of second trunks on the substrate are not overlapped with the projections of the data lines on the substrate, and projections of the plurality of third trunks on the substrate are coincident with the projections of the data lines on the substrate; and a plurality of second branches extending from one side of each of the plurality of second trunks, wherein distal ends of the plurality of first branches and distal ends of the plurality of second branches are connected to opposite sides of each of the plurality of third trunks, respectively, as recited in claim 11.
Claims 13 and 14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811